40 So. 3d 916 (2010)
Jiten SHETH, Appellant,
v.
C.C. ALTAMONTE JOINT VENTURE, Appellee.
No. 5D08-457.
District Court of Appeal of Florida, Fifth District.
July 30, 2010.
Jiten Sheth, Sanford, pro se.
Robert W. Thielhelm, Jr., Brian C. Blair and Krista A. Sivick, of Baker & Hostetler LLP, Orlando, for Appellee.
PER CURIAM.
Dr. Jiten Sheth, appearing pro se, appeals a final judgment awarding attorneys' fees and costs in favor of C.C. Altamonte Joint Venture, ("AJV"), following its success in underlying litigation regarding Dr. Sheth's tenancy in a building owned by AJV. Dr. Sheth was liable for the fees and costs pursuant to a guarantee agreement that he signed, in which he agreed to reimburse AJV for expenses it incurred "in endeavoring to collect or enforce the. . . [underlying lease and] guarantee[.]" The trial court found that ATV's attorneys reasonably expended 228 hours in its enforcement efforts. Although Dr. Sheth vigorously disputes this finding, it is supported by competent and substantial evidence. Accordingly, the finding cannot be disturbed on appeal. E.g., Bill's Equipment and Rentals v. Teel, 498 So. 2d 536 (Fla. 1st DCA 1986). The trial court found $251.00 to be a reasonable blended hourly rate for the matter, and this finding is also supported by competent and substantial evidence. Multiplying the rate times the hours yields a fee amount of $57,228.00. Adding the awarded cost amount of $2,822.30 should yield a judgment in the amount of $60,050.30. However, the judgment awarded fees and costs totaling $70,980.30, which is inconsistent with the court's time, fee and cost findings. Accordingly, we affirm the trial court's findings but reverse the judgment. On remand, the trial court is directed to enter a corrected judgment in the amount of $60,050.30, plus post-judgment interest at the statutory rate.
AFFIRMED IN PART; REVERSED AND REMANDED WITH DIRECTIONS.
MONACO, C.J., LAWSON, J., and EDWARDS-STEPHENS, S., Associate Judge, concur.